Case 1:20-cr-10193-DJC Document 9 Filed 09/24/20 Page 1 of 8
Case 1:20-cr-10193-DJC Document 9 Filed 09/24/20 Page 2 of 8
Case Case
     1:20-cr-10193-DJC
          1:20-cr-10193-DJC
                       *SEALED*
                            Document
                                Document
                                     9 Filed
                                          1 09/24/20
                                             Filed 09/15/20
                                                       Page Page
                                                            3 of 83 of 8
Case 1:20-cr-10193-DJC Document 9 Filed 09/24/20 Page 4 of 8
Case Case
     1:20-cr-10193-DJC
          1:20-cr-10193-DJC
                       *SEALED*
                            Document
                                Document
                                     9 Filed
                                          1 09/24/20
                                             Filed 09/15/20
                                                       Page Page
                                                            5 of 85 of 8
Case Case
     1:20-cr-10193-DJC
          1:20-cr-10193-DJC
                       *SEALED*
                            Document
                                Document
                                     9 Filed
                                          1 09/24/20
                                             Filed 09/15/20
                                                       Page Page
                                                            6 of 86 of 8
Case 1:20-cr-10193-DJC Document 9 Filed 09/24/20 Page 7 of 8
Case Case
     1:20-cr-10193-DJC
          1:20-cr-10193-DJC
                       *SEALED*
                            Document
                                Document
                                     9 Filed
                                          1 09/24/20
                                             Filed 09/15/20
                                                       Page Page
                                                            8 of 88 of 8
